CHITTENDEN, J.
Epitomized Opinion
Underwood was indicted on a charge of neglecting his m.nor chi d, was tried, found guTty and sentenced by Judge Martin of the Common Pleas Court of Lucas county. The accused prosecuted error to this court on the ground that the trial court had no jurisdiction. Underwood and his wife were divorced in Kansas City and Mrs. Underwood was given the custody of their minor child. Thereafter she removed to Toledo, Ohio, and secured employment. Later h< went to Toledo but when indicted was employed a' Detroit. Mrs. Underwood had her foster parents a Bloomville, Seneca county, Ohio, temporarily corf for the child, as her employment made it impossibh to give the child proper care. The father admittec that he had not contributed more than $30 to thf child’s support, but contended that the prosecutior could have been rightfully had only in Seneca county In sustaining the judgment of the lower court, thf Court of Appeals he’d:
1. The legal domicile of the child is that of ,th« mother, in Lucas county. Ohio, even though the chile is temporarily absent from the county.
2. Section 13011 broadens the jurisdiction of the court and enables the prosecution to be had either ir the county in which the child is living or the domicile of the parent who has the custody of the child.